Citation Nr: 9909527	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-47 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia.

2.  Entitlement to an increased evaluation for postoperative 
osteomyelitis of the left tibia with cicatrix, currently 
rated 20 percent disabling.

3.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from August 1948 to 
June 1952.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from July 1994 and later decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

During the course of this appeal, in August 1997, the RO 
increased the rating for the veteran's service-connected left 
tibia osteomyelitis from 10 to 20 percent.  In June 1998, the 
RO separately service connected limitation of motion of the 
left tibia, secondary to the veteran's service-connected 
osteomyelitis, and rated this functional impairment as 
10 percent disabling under Diagnostic Code 5000-5261, 
effective from August 1996.

The Board will issue a decision concerning the claim for 
service connection for chronic lymphocytic leukemia, whereas 
the remaining claims, for a higher rating for 
the osteomyelitis affecting the left tibia and for a total 
disability rating due to individual unemployability (TDIU), 
will be addressed in the REMAND following the ORDER.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, with respect to service 
connection for chronic lymphocytic leukemia, has been 
obtained by the RO.

2.  There is no competent medical evidence or opinion 
suggesting that the veteran had chronic lymphocytic leukemia 
during service, or for many years after service, or that the 
condition is related to the service-connected osteomyelitis 
affecting his left leg.

CONCLUSION OF LAW

The claim for service connection for chronic lymphocytic 
leukemia is not well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or disease that was incurred in or aggravated 
by active service, or for disability that is proximately due 
to or the result of a service-connected condition.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 
3.310(a).  Section 3.310(a) also has been held to permit 
service connection for the degree of aggravation to the 
nonservice-connected disability that is proximately due to or 
the result of the service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Furthermore, certain conditions, including leukemia, will be 
presumed by VA to have been incurred in service if there is 
medical evidence indicating the condition was manifested to a 
compensable degree within one year after service.  The 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A more preliminary determination that must be made in cases 
involving a claim for service connection, however, is whether 
the claim is "well grounded," meaning at least 
"plausible."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  The initial burden of showing 
that a claim is well grounded resides with the veteran, and 
if it is determined that he has not satisfied his initial 
burden of submitting evidence sufficient to show that his 
claim is well-grounded, then his appeal must be denied, and 
VA does not have a "duty to assist" him in developing his 
claim.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, i.e., plausible, there must be competent evidence 
(lay or medical, as appropriate) of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Epps v. Gober, 126 F.3d 1464, 1468 
(1997); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus requirement may be satisfied by evidence 
showing that a chronic condition subject to presumptive 
service connection, which, as alluded to above, leukemia is, 
became manifest to a compensable degree within the prescribed 
period of time after service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

A claim need not be conclusive, but only possible, to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 
1 Vet. App. at 81-82.  The court also has held, however, 
although a claim need not be conclusive to be well grounded, 
competent evidence-and not just allegations-to justify 
concluding that the claim is at least plausible must 
nonetheless accompany it.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).  The court has further held that, where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  Evidentiary 
assertions by a veteran must be accepted as true for the 
purpose of determining whether a claim is well grounded, 
except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
As explained below, the Board finds that the veteran's claim 
for service connection for chronic lymphocytic leukemia is 
not well grounded.

The veteran's service medical records do not show any 
complaints or findings whatsoever referable to chronic 
lymphocytic leukemia or any suggestion thereof.  There also 
is no medical evidence of the condition for many years after 
his discharge from service in 1951.  Thus, the provisions 
pertaining to chronicity or continuity of symptomatology of a 
condition shown in service (see 38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 498), or those pertaining to manifestation of a 
chronic condition within an applicable presumptive period 
(such as for leukemia, as noted above), are not applicable.

There is no medical evidence of leukemia until January 1992, 
when the veteran was seen by a private physician with 
complaints of continuing intermitting night sweats and 
chills, as well as a poor appetite.  Following physical 
examination and diagnostic studies, he was assessed as having 
a lymphoproliferative disorder, most consistent with a low 
grade lymphoma or chronic lymphocytic leukemia.  More 
recently dated treatment records and evaluation reports show 
additional diagnoses of chronic enlarged granular lymphocyte 
leukemia or chronic lymphocytic leukemia.

Although, clearly, based on the records of treatment and 
evaluation since 1992, the veteran has lymphocytic leukemia, 
there is absolutely no competent medical evidence or opinion 
linking the condition to his service in the military or to 
the service-connected osteomyelitis affecting his left leg.  
In fact, the medical evidence of record that addresses these 
dispositive questions is to the contrary.  Of note, in 
an April 1996 letter, one of the veteran's private 
physicians, David D. Potts, M.D., indicated there was no 
direct connection between the veteran's large cell lymphoma 
and his chronic osteomyelitis.  Similarly, Samuel W. Smith, 
M.D., another of the veteran's private physicians, also was 
unable to state with any degree of certainty in a November 
1993 letter that there is a relationship between the 
veteran's lymphocytic leukemia and the osteomyelitis 
affecting his left leg.  This doctor also acknowledged that 
the veteran's leukemia is an extremely rare blood condition 
"of unknown cause."  Moreover, even the veteran, himself, 
while testifying during his hearing in February 1998, 
referred to Dr. Smith as probably one of the best 
oncologist's in the country, and, in the same vein, conceded 
that Dr. Smith told him that he was unable to medically prove 
a relationship between the service-connected osteomyelitis 
affecting the left lower extremity and the leukemia at issue.

Although the veteran alleges that there is, in fact, a 
connection between the recurring infections stemming from his 
osteomyelitis and the eventual development of lymphocytic 
leukemia, since he is a laymen, he does not have the medical 
expertise or training to give a competent opinion on the 
determinative issue of medical causation.  Consequently, his 
allegations in this regard have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board emphasizes that allegations, alone, are not sufficient 
to make a claim plausible; there must be competent evidence 
to support the allegations, and here there is none.  
See Tirpak, 2 Vet. App. at 610-611.  Indeed, lay 
hypothesizing, particularly in the absence of any supporting 
medical evidence, is to be avoided and cannot constitute 
competent evidence in support of a claim.  
See Hyder v. Derwinski, 1 Vet. App. 221, 224 (1991).  Thus, 
inasmuch as there is no competent medical evidence or opinion 
of record linking the veteran's leukemia either directly to 
his service in the military or, alternatively, as secondary 
to his osteomyelitis, his claim for service connection 
for the leukemia is not well grounded and must be denied.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

Since the veteran has not satisfied his burden of submitting 
evidence sufficient to show that his claim for service 
connection for lymphocytic leukemia is well grounded, VA is 
under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if obtained, 
would make his claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

Since the RO denied the veteran's claim for service 
connection for the leukemia on the same premise as the 
Board-as not well grounded-and appropriately notified him 
of the legal authority governing such claims in an August 
1996 Statement of the Case (SOC), he obviously is not 
prejudiced by the Board's decision to deny his claim on this 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  
Also, the Board views its (and the RO's) discussion as 
sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for chronic lymphocytic leukemia is 
denied.


REMAND

The veteran contends that his chronic osteomyelitis of the 
left tibia is more disabling than currently evaluated and 
renders him unemployable.  Unlike his claim for service 
connection, his claims for a higher rating for the 
osteomyelitis and for a TDIU are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

The Board notes that the last VA disability compensation 
examination of the veteran's osteomyelitis was many years 
ago, in 1967.  Since that time, VA and private clinical 
records show assessments of the condition primarily by 
history only, although the veteran told one of his private 
physicians in 1992 that the condition still flares ups.  When 
hospitalized in February 1992, it was found to be inactive.  
The veteran's private physicians, both Dr. Smith and Dr. 
Potts, have indicated that he has "chronic" (i.e., 
constantly recurring) osteomyelitis.  Dr. Smith reported in a 
May 1995 progress note that the veteran has recurrences of 
his left leg osteomyelitis about once every five months.  In 
a 1996 letter, this doctor noted that the disorder has 
produced chronically recurrent inflammatory disease 
necessitating days of illness and days of antibiotics.  A VA 
clinician in a July 1997 statement also noted that the 
veteran has chronic and recurrent problems with osteomyelitis 
for which he has to take antibiotics.

Further statements from Dr. Smith and Dr. James E. Jennings, 
in June and August 1997, respectively, further report that 
the veteran suffers from recurrent osteomyelitis of his leg.  
Dr. Smith added that it would be impossible for the veteran 
to work a full-time job as he intermittently has severe pain 
and inflammation in his left leg on an unpredictable basis.  
A private magnetic resonance imaging (MRI) study of the 
veteran's left knee in July 1997 found no present evidence of 
any active osteomyelitis, although the veteran expressed at 
that time complaints of left knee discomfort.  He was, 
nevertheless, found to have some changes, not otherwise 
identified, within the proximal tibia and fibula.  A VA X-ray 
of his left leg, approximately one week later, showed signs 
of osteomyelitis.

During his hearing in February 1998, the veteran testified 
that over the last 40 or so years the lesions on his leg have 
opened up and drained about every 4 to 6 months, and that an 
MRI of his leg showed it to be "full of holes from 
infection."  He further testified that his service-connected 
left leg disorder was the primary reason for his being 
unemployed since 1992.  His service-connected osteomyelitis 
has been rated by the RO under 38 C.F.R. Part 4, Diagnostic 
Code 5000.

Under Diagnostic Code 5000, a 10 percent rating is assigned 
for an inactive condition, following repeated episodes, 
without evidence of an active infection in the last five 
years.  A 20 percent evaluation requires a condition 
involving discharging sinus or other evidence of active 
infection within the past five years.  A 30 percent 
evaluation is granted when there is definite involucrum or 
sequestrum, with or without discharging sinus.  In order for 
a 60 percent rating to be given, there must be frequent 
episodes of the condition in question with constitutional 
symptoms.

A 100 percent disability evaluation is also possible under 
Diagnostic Code 5000.  A 100 percent rating demands that 
there be osteomyelitis of the pelvis or vertebrae, or 
extending into major joints, or a condition with multiple 
localization or a long history of intractability and 
debility, anemia, amyloid liver changes, or other such 
continuous constitutional symptomatology.

After reviewing the medical statements concerning his 
treatment, it is the opinion of the Board that the veteran 
should undergo a comprehensive VA medical evaluation to 
determine the current nature and severity of his 
osteomyelitis.  See Caffrey v. Brown, 6 Vet .App. 377, 381 
(1994).

The veteran at his February 1998 hearing said that subsequent 
to August 1997, he has had further evaluation and treatment 
of his left leg disorder by Dr. Jennings at Greenville 
Memorial Hospital, as well as by a Dr. Edwards at the 
Outpatient Clinic in Greenville.  Treatment by Dr. Edwards 
was reportedly during a period of active infection.  These 
records, which are potentially probative of the issues at 
hand, are unfortunately not on file, and should be obtained 
as part of the "duty to assist."  Murphy, 1 Vet. App. at 
81-82.

Lastly, the Board notes that the United States Court of 
Veterans Appeals, now the United States Court of Appeals for 
Veterans Claims (Court), has held that it is the Board's task 
to make findings based on evidence of record (and) not to 
supply missing facts.  When the veteran submits a well-
grounded claim for a total rating based on individual 
unemployability, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  In Friscia the Court specifically 
stated that, when the VA has merely offered its own opinion 
regarding whether a veteran is unemployable as the result of 
service-connected disability, the VA has a duty to supplement 
the record by obtaining an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia at 5, citing 
38 U.S.C.A. §  5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (1994); Beaty v. Brown, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  While we 
observe that the veteran's service-connected left lower leg 
disorder has been evaluated on numerous occasions by VA, none 
of these evaluations contain any medical opinion as to the 
relationship between his service-connected left lower leg 
disability and his purported inability to obtain employment.

For the aforementioned reasons, the claims are hereby 
REMANDED to the RO for the following development:

1.  The RO should obtain all VA and 
non-VA treatment records subsequent to 
those on file, including the records of 
Dr. Jennings and Dr. Edwards referenced 
by the veteran at his personal hearing on 
appeal in February 1998.  All of these 
records are to be associated with the 
claims folder.

2.  Subsequently, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination specifically to 
determine the nature and severity of his 
service-connected osteomyelitis of the 
left leg.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic test 
and laboratory study should be 
accomplished, to include appropriate X-
rays.  The examining physician should be 
specifically requested to proffer an 
opinion as to the specific extent of the 
veteran's osteomyelitis of the left lower 
extremity.  In that the examination is to 
be conducted for compensation rather than 
for treatment purposes, the specialist 
should be advised to address the 
functional impairment of the veteran's 
leg in connection with the criteria set 
forth in the VA's Rating Schedule, 
38 C.F.R. Part 4, and to conduct range of 
motion (ROM) testing.  To this end, the 
examiner should be provided with a copy 
of all applicable diagnostic codes, and 
the examiner should be asked to 
particularly address the degree of 
severity and medical findings that 
specifically corresponded to the criteria 
listed in the rating schedule for the 
service-connected disorder.  The report 
should list all subjective complaints and 
objective findings in detail, 
particularly findings concerning any 
infection or manifestation, and the exact 
range of motion of the leg.  The range of 
motion should be set forth in degrees, 
and the report should include information 
as to what is considered "normal" range 
of motion.  The examiner should further 
address whether there is any pain 
associated with the osteomyelitis and 
whether there is likely to be additional 
functional impairment due to the pain.  
The factors upon which the opinions are 
based as well as all pertinent 
symptomatology and medical findings must 
be set forth in detail.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims file.  The veteran's 
complete claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the actual physical 
examination of the veteran to facilitate 
a thorough, longitudinal review of the 
evidence, and the examiner should 
indicate in the examination report that 
he or she has reviewed the claims folder.  
The examiner should provide full 
rationale for the opinions expressed.  
Once the examination and testing are 
complete, and the examiner has had an 
opportunity to review the claims folder, 
he/she should be requested to set forth 
specifically the employment-related 
limitations, if any, and the extent 
thereof, that specifically results from 
the veteran's service-connected left 
lower extremity disorders.  Such a 
discussion should include specific 
findings regarding the veteran's ability 
to lift, carry, sit, stand, walk, or 
climb, etc., as well as the approximate 
periods of time the veteran would be able 
to execute these actions during an eight-
hour period, based solely on the 
limitations imposed by his service-
connected left lower extremity 
disabilities.

3.  Upon completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should review the claims for a higher 
rating for the osteomyelitis and for a 
TDIU in light of the additional evidence.  
If the benefits requested by the veteran 
are not granted to his satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit additional evidence or argument in 
response.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and clarifying information, and to preserve the veteran's 
right to due process of law.  It is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  He does not need take any action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  See Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

